507 A.2d 1046 (1986)
Smith W. ROUSEY, Appellant,
v.
Doris S. ROUSEY, Appellee.
No. 84-669.
District of Columbia Court of Appeals.
April 8, 1986.
Before PRYOR, C.J., and NEBEKER, MACK, NEWMAN, FERREN, BELSON, TERRY, ROGERS and STEADMAN, Associate Judges.

ORDER
PER CURIAM.
On consideration of appellee's petition for rehearing and/or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division[*] that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee's petition for rehearing en banc is granted and that the opinion and judgment of October 31, 1985, 499 A.2d 1199, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the business of the court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before April 18, 1986.
NOTES
[*]  Associate Judges Mack and Terry voted to deny rehearing en banc.